Title: James Dinsmore to Thomas Jefferson, 1 July 1819
From: Dinsmore, James
To: Jefferson, Thomas


          
            Sir
            July 1st 1819—
          
          I had a letter from mr Brokenbrough, last mail requesting me to Send him a drawing of the Bases &  Caps for the Tuscan and Doric Columns that he might have one of each  Cast to ascertain the expence—will therefore thank you to Say whether you Intend useing the Base and Cap laid down in the twelth plate of Palladios first Book (from which the entablature is taken) or from plate Eleven as there is Considerable difference in the form & in the diminution of the Column between the two plates—he also wishes the number and Size of the Stoves wat wanted. as I reccolect your mentioning Some particular kind that you prefered will thank you to Repeat it—   yours with Respect
          
            Jas Dinsmore
          
        